DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Claim 8 requires that the first plasma is formed from a high-frequency radio frequency process (HFRF). The term is a relative term that is present in the art that refers to the production of plasma using a radio frequency signal with a frequency within a certain range. The instant specification provides examples of a high frequency radio frequency process being  greater than 13MHz, which is consistent with the definitions provided from a preponderance of the prior art 13MHz  an exemplary and typical frequency within of HFRF. The art as a whole however does not consistently have precise frequency band definition of what is HFRF, but there is general agreement that the frequency band begins when frequency is measured in MHz.  Accordingly, the Examiner will interpret the limitation as requiring a plasma generated from signal that has a frequency higher than 1 MHz1.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choi et al. US 2008/0118663 (hereafter “Choi”).
Regarding claims 1, 4, 5, 8; Choi is directed to a method and apparatus for depositing a film through a PECVD deposition process (Abstract) as well as a method of seasoning all the interior parts of the apparatus ([0037] – [0038]). The apparatus may comprise a gas distribution plate having a downstream surface [faceplate] ([0025]) 4 [silane]([0041]),and an oxygen gas into the chamber 100 of the apparatus ([0039]);  providing RF power operating at e.g. 13.56 MHz ([0027]) to activate the precursor gas [form first effluent of first plasma] ([0039]); and depositing a silicon oxide seasoning onto the chamber parts from the activated gas.  The deposited seasoning film may have a thickness of greater than 10000 Å (1 µm) ([0038]). The power applied may be between 2000 Watts and 30,000 Watts ([0041]). After seasoning, a deposition process for a substrate involving amorphous carbon can be performed ([0042]); in addition, amorphous carbon may be incorporated into the seasoning film.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 4, 5, 8 above.
Regarding claims 2 and 3, Choi discloses that the precursor may be silane ([0041]). Choi also discloses that the flow rate for supplying the precursor to form the seasoning film may be between 10 sccm to 20000 sccm, overlapping withthe claimed range of less than or about 200sccm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

s 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 4, 5, 8 above, and further in view of Seamons et al. US 7,094,442 B2 (hereafter “Seamons”).
Regarding claims 9 – 11; Choi does not expressly teach a step of forming a second plasma within the processing region and depositing a hardmask film from the second effluents of the second plasma on a substrate within the processing region, wherein the second plasma occurs at a power greater than or about 2500W.
	Seamons is directed to a method of forming a layer of amorphous carbon [hardmask] onto a dielectric material/substrate in a chamber that uses chamber seasoning with reduced/eliminated particulate contamination (Abstract; col 2 lines 25 – 53). In an embodiment, Seamons discloses a method of depositing the carbon layer comprising: supplying propylene or propane into a plasma processing chamber and then applying power from a 13.56 MHz RF power source to form a plasma, wherein the plasma operates at a power of 100 – 6000 Watts for a 300 mm substrate (col 12 line 55 – col 3 line 15); and then depositing the amorphous carbon layer from the activated precursor from the plasma.  Seamons discloses that hardmasks are important for front end processing of integrated circuits and patterning applications (col 1 lines 30 – 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by including the recited second plasma/hardmask deposition steps because Choi teaches that amorphous carbon may be incorporated as both a deposition coating choice for a substrate and a seasoning film and becuase Seamons teaches that the deposition of amorphous carbon hardmasks are important for front end processing of integrated prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim 6 – 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 4, 5, 8 above, and further in view of Park et al. US 2005/0227499 A1 (hereafter “Park”).
Regarding claim 6 – 7, Choi discloses that a power between 2000 to 30000 Watts may be supplied to the gas mixture ([0041]). 
Choi does not expressly teach that the power for forming the seasoning film is approximately 500W and deposition temperature  greater than or about 600°C. 
	Park is directed to methods of seasoning a chamber with one or more organosilicon compounds and on or more oxidizing gases (Abstract). Park discloses that during deposition of the seasoning layer, the power level may be between 600W to 1100W ([0030]) , that temperatures may range between -200C and about 500°C [about 600°C] and discloses in examples that at power level of 600W ([0052]), a resultant seasoning layer obtained a refactive index of 1.431 and a compressive stress of -29MPa; at 1000W ([0065]), the refractive index became 1.449 and the compressive stress was -55MPa. Park further discloses that films having compressive stress are less 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method of  Choi to practice their method at approximately 500W as a matter of routine experimenation in order to obtain an optimal compressive film stress and related refractive index.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  

Claims 12 – 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Seamons as applied to claims 9 – 11 above, and further in view of Ramachandran et al. WO2021/188340 A1 (hereafter “Ramachandran”).
Regarding claims 12 and 13, Choi discloses that a cleaning source is provided  that can produce a cleaning agent such as disassociated fluorine from NF3 to remove deposition by-products and stray deposited material when energized with plasma ([0026]). Choi also discloses, in the context of depositing the thin film, that the system can apply between 2000 to 30000 Watts ([0041]). 
	Choi in view of Seamons does not expressly teach that after a deposition of the hardmask, the seasoning coating is removed from the surfaces defining the processing region.
Ramachandran is directed to a method for processing one or more substrates in a processing chamber as well as conditioning the plasma process chamber (Abstract). Ramachandran discloses a method comprising: pre-coating the surfaces of the plasma 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi in view of  Seamons by incorporating a step of removing the coating from the surfaces of the processing space as claimed because Ramachandran teaches that the step allows for removal of contamination as a result of plasma processing. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Seamons and Moritika et al. US 2018/0197720 A1 (hereafter “Moritika”).
Regarding claim 14, Choi and Simmons discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 9 (and parent claim 1) and claims 14.
3.
Moritaka is directed to plasma processing methods in chambers where the surfaces of components are coated with a carbon-containing film and a silicon-containing film (Abstract). The silicon-containing films is formed using a flow rate ratio of 2 to 10 between a silicon-containing gas and an oxygen-containing gas during plasma enhanced vapor deposition ([0040] – [0041]; Fig 4). The ratio between the flow rates during deposition affect the resultant film density ([0047]). At a ratio of 2 to 10, the resultant film density is greater than 1.92 g/cm3, , and Moritaka discloses that a high film density is desirable to create a high quality silicon-containing film and optimize plasma resistance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Choi in view of Simmons to obtain a coating with the claimed density because Moritaka teaches that high film densities provide improving resitance to plasma, which would be advantageous in chambers used for further plasma processing; and such densities can be achieved with a reasonable expectation of success in light of Moritaka’s teachings. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Seamons and Moritaka as applied to claim 14 above, and further in view of Park.
Regarding claim 15, Choi in view of Seamons and Moritaka do not expressly teach wherein the coating formed has the claimed refractive index. 
intimately related refractive index applies to the rejection of claim 15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi in view of Simmons to arrive at an internal stress of less than -175 MPa and refractive index greater than 1.46 by e.g. optimizing deposition plasma power because Park teaches that having a minimal internal stress (i.e. compressive strength) aids in preventing cracking of the resultant seasoning coating, and one of ordinary skill in the art would have a reasonable expectation of success of arriving at such a characterization as a matter of routine optimization.

Claims 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Seamons and Moritaka as applied to claim 14 above, and further in view of Ramachandran.
Regarding claims 16 – 17, the limitations recited are the same as those of claims 12 – 13, respectively. Accordingly, they are rejected based on the facts and conclusions presented in claims 12 – 13

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Seamons and Park.
Regarding claims 18, Choi and Simmons discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 9 (and parent claim 1) and claims 18.
Choi in view of Simmons does not disclose that the seasoning coating is characterized by an internal stress of less than -175 MPa.
	The facts of Park disclosed above concerning the deposition plasma power of the seasoning film and the resultant film stress applies to the rejection of claim 18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi in view of Simmons to arrive at an internal stress of less than -175 MPa by e.g. optimizing deposition plasma power because Park teaches that having a minimal internal stress (i.e. compressive strength) aids in preventing cracking of the resultant seasoning coating, and one of ordinary skill in the art would have a reasonable expectation of success of arriving at such a characterization as a matter of routine optimization.

Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Seamons and Park as applied to claim 18 above, and further in view of Ramachandran.
	Regarding claims 19 – 20, the limitations recited are the same as those of claims 12 – 13, respectively. Accordingly, they are rejected based on the facts and conclusions presented in claims 12 – 13.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. Li et al. US2004/0091717 A1, which considers a range between 1MHz to 100 MHz ([0011]).